Exhibit 10.1

 

         Barclays Bank PLC          5 The North Colonnade          Canary Wharf,
London E14 4BB          Facsimile: +44(20)77736461          Telephone: +44
(20) 777 36810          c/o Barclays Capital Inc.          as Agent for Barclays
Bank PLC          745 Seventh Ave          New York, NY 10019

 

DATE:      

July 14, 2011

   TO:      

Capital One Financial Corporation

   ATTENTION:      

Simon Fairclough

   TELEPHONE:          FACSIMILE:          FROM:      

Barclays Capital Inc., acting as Agent for Barclays Bank PLC

   TELEPHONE:      

+1 212 412 4000

   SUBJECT:      

Share Forward Transaction

  

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the share forward transaction entered into between
Barclays Bank PLC (“Dealer”), through its agent Barclays Capital Inc. (the
“Agent”), and Capital One Financial Corporation (“Counterparty”) on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Master Agreement specified below. Barclays
Bank PLC is not a member of the Securities Investor Protection Corporation
(“SIPC”). Barclays is regulated by the Financial Services Authority.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. For purposes of the Equity
Definitions, this Transaction shall be deemed to be a Share Forward Transaction.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to,
an agreement in the form of the ISDA 1992 Master Agreement (Multicurrency –
Cross Border) (the “Agreement”) as if Dealer and Counterparty had executed an
agreement in such form (without any Schedule but with such other elections set
forth in this Confirmation) on the Trade Date. In the event of any inconsistency
between provisions of the Agreement and this Confirmation, this Confirmation
will prevail for the purpose of the Transaction. The parties hereby agree that
no Transaction other than the Transaction to which this Confirmation relates
shall be governed by the Agreement.



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:

  

Trade Date:

  

July 14, 2011

Effective Date:

  

July 19, 2011

Buyer:

  

Dealer

Seller:

  

Counterparty

Shares:

  

The common stock of Counterparty Ticker Symbol: (“COF”)

Number of Shares:

  

20,000,000

 

On each Valuation Date, the Number of Shares shall be reduced by the number of
Settlement Shares to which such Valuation Date relates.

Exchange:

  

NYSE

Related Exchange:

  

All Exchanges

Forward Price:

  

On the Effective Date, the Initial Forward Price, and on any other day, the
Forward Price as of the immediately preceding calendar day multiplied by the sum
of (i) 1 and (ii) the Daily Accrual Rate for such day; provided that on each
Forward Price Reduction Date, the Forward Price in effect on such date shall be
the Forward Price otherwise in effect on such date minus the Forward Price
Reduction Amount for such Forward Price Reduction Date.

Initial Forward Price:

  

USD 48.50 per Share

Daily Accrual Rate:

  

For any day, (i)(A) FED-FUNDS for such day minus (B) Spread divided by (ii) 365.
For avoidance of doubt, Daily Accrual Rate may be a negative number.

Spread

  

75 basis points.

Forward Price Reduction Dates:

  

August 5, 2011, November 14, 2011, and February 3, 2012

Forward Price Reduction Amount:

  

With respect to each Forward Price Reduction Date, USD 0.05.

Maturity Date:

  

February 15, 2012

Variable Obligation:

  

Not Applicable.

Prepayment:

  

Not Applicable.

Calculation Agent:

  

Dealer.

Valuation:

  

Valuation Time:

  

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

  

The last Exchange Business Day of the Valuation Period.

Valuation Period:

  

With respect to each Settlement Notice Date for which Counterparty has validly
elected Cash Settlement or Net Share Settlement, the period from, and including,
the first Scheduled Trading Day following such Settlement Notice Date to, and
including the

 

2



--------------------------------------------------------------------------------

  

Exchange Business Day on which Dealer has completed the unwind of its hedge
position related to the portion of the Number of Shares subject to such
Settlement Notice Date (which unwind shall be conducted in a commercially
reasonable manner).

 

Notwithstanding anything to the contrary in the Equity Definitions, if any
Scheduled Trading Day during a Valuation Period is a Disrupted Day and Cash
Settlement has been elected, the Calculation Agent shall determine whether (i)
such Disrupted Day is a Disrupted Day in full, in which case the 10b-18 VWAP for
such Disrupted Day shall not be included in the calculation of the Cash
Settlement Amount, or (ii) such Disrupted Day is a Disrupted Day only in part,
in which case the 10b-18 VWAP for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 eligible transactions in the Shares on
such Disrupted Day effected before the relevant Market Disruption Event occurred
and/or after the relevant Market Disruption Event ended, and the weightings of
the 10b-18 VWAP Price for each Exchange Business Day during the Valuation Period
shall be adjusted in a commercially reasonable manner by the Calculation Agent
for purposes of determining the Cash Settlement Amount in order to preserve the
fair value of the Transaction to the parties, with such adjustments based on,
among other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares. In either case, the
Calculation Agent shall notify Issuer in writing of (x) the circumstances giving
rise to such Disrupted Day and (y) any such adjustment as soon as reasonably
practicable after the occurrence of such Disrupted Day.

Market Disruption Event:

  

Section 6.3(a) of the Equity Definitions shall be amended by deleting the words
“at any time during the one hour period that ends at the relevant Valuation
Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time,
as the case may be” and replacing them with the words “at any time during the
regular trading session on the Exchange, without regard to after hours or any
other trading outside of the regular trading session hours”, by amending and
restating clause (a)(iii) thereof in its entirety to read as follows: “(iii) an
Early Closure that the Calculation Agent determines is material” and by adding
the words “, or (iv) a Regulatory Disruption after clause (a)(iii) as restated
above.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:

  

A “Regulatory Disruption” shall occur if Dealer determines in its reasonable
discretion based on advice of counsel with respect to a given Scheduled Trading
Day during the Valuation Period that it is appropriate in light of legal,
regulatory or self-regulatory requirements or related policies or procedures for
Dealer to refrain from all or any part of the market activity in which it would
otherwise engage in connection with this Transaction on such day. Dealer shall
notify Counterparty upon the occurrence of a Regulatory Disruption and shall
subsequently notify Counterparty on the day Dealer believes that the
circumstances giving rise to such Regulatory Disruption have changed. Dealer
shall make its determination of a Regulatory Disruption in a manner consistent
with the determinations made with respect to other issuers under similar facts
and circumstances.

 

3



--------------------------------------------------------------------------------

Disrupted Day:

  

The definition of “Disrupted Day” in Section 6.4 of the Equity Definitions shall
be amended by adding the following sentence after the first sentence: “A
Scheduled Trading Day on which a Related Exchange fails to open during its
regular trading session will not be a Disrupted Day if the Calculation Agent
determines that such failure will not have a material impact on Dealer’s ability
to unwind any hedging transactions related to the Transaction”.

Settlement Terms:

  

Settlement Currency:

  

USD

Settlement Shares:

  

(a) With respect to any Settlement Notice Date other than the Maturity Date, the
number of Shares designated as such by Counterparty in the relevant Settlement
Notice or designated pursuant to the “Acceleration Events” provisions below, as
applicable; provided that the Settlement Shares so designated shall not exceed
the Number of Shares at that time; provided further that if a Settlement Notice
Date has been specified for a number of Shares equal to the Number of Shares on
or prior to the Maturity Date and the Settlement Date with respect to such
Settlement Notice Date has not occurred prior to the Maturity Date, the number
of Settlement Shares on the Maturity Date shall be zero; and

 

(b) With respect to the Settlement Notice Date on the Maturity Date, a number of
Shares equal to the Number of Shares at that time.

Settlement Notice Date:

  

(a) Maturity Date and (b) any Scheduled Trading Day following the Effective Date
and up to, but excluding, the Scheduled Settlement Date that is either:

 

(i) designated by Counterparty as a Settlement Notice Date by a written notice
(a “Settlement Notice”) delivered to Dealer no less than one Scheduled Trading
Day prior to such Settlement Notice Date which shall also contain the applicable
Settlement Shares and the election of Cash Settlement or Net Share Settlement
with respect to such Settlement Shares, if applicable; or

 

(ii) designated by Dealer as a Settlement Notice Date pursuant to the
“Acceleration Events” provisions below;

 

provided that the Maturity Date will be a Settlement Notice Date if on such date
the Number of Shares is greater than zero; provided further that if any
Settlement Notice Date specified above is not an Exchange Business Day, the
Settlement Notice Date shall instead be the next Exchange Business Day.

Settlement Date:

  

Three Scheduled Trading Days immediately following (i) the Valuation Date if
Cash Settlement or Net Share Settlement is applicable or (ii) the Settlement
Notice Date if Physical Settlement is applicable.

Settlement Method Election:

  

Applicable and means that Counterparty may elect Physical Settlement, Cash
Settlement, or Net Share Settlement as set forth in a Settlement Notice;
provided that Physical Settlement shall apply (i) if no Settlement Method is
validly selected, (ii) unless at the time of the

 

4



--------------------------------------------------------------------------------

  

election Counterparty represents and warrants that Counterparty is making an
election in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws and provides the representation contained in
paragraph 5(h) below made as of the date of the election, or (iii) to any
Settlement Date designated by Dealer under “Termination Settlement” below,
unless Dealer elects to permit Cash Settlement or Net Share Settlement.

Electing Party:

  

Counterparty

Settlement Method Election Date:

  

Each Settlement Notice Date with respect to the applicable Settlement Shares.

Default Settlement Method:

  

Physical Settlement

Representation and Agreement:

  

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that (i) any Shares delivered by Dealer to Counterparty (including in connection
with Net Share Settlement) will be subject to compliance with applicable law and
restrictions and limitations arising from Counterparty’s status under applicable
securities laws, and (ii) any Shares delivered to Dealer (whether in connection
with Physical Settlement or Net Share Settlement) will be subject to
restrictions and limitations under applicable securities laws, as described in
paragraph 3 below.

Physical Settlement Terms:

  

Physical Settlement:

  

If Physical Settlement is applicable, on the Settlement Date, Counterparty shall
deliver to Dealer a number of Shares equal to the Settlement Shares for such
Settlement Date, and Dealer shall pay to Counterparty, by wire transfer of
immediately available funds to an account designated by Counterparty, an amount
equal to the Physical Settlement Amount for such Settlement Date.

Physical Settlement Amount:

  

For any Settlement Date for which Physical Settlement is applicable, an amount
equal to the product of (a) the Forward Price in effect on the relevant
Settlement Notice Date multiplied by (b) the Settlement Shares for such
Settlement Date.

Cash Settlement Terms:

  

Cash Settlement:

  

On any Settlement Date in respect of which Cash Settlement applies, if the Cash
Settlement Amount is (i) a positive number, Dealer will pay the Cash Settlement
Amount to Counterparty, or (ii) a negative number, Counterparty will pay the
absolute value of the Cash Settlement Amount to Dealer.

 

5



--------------------------------------------------------------------------------

Cash Settlement Amount:

  

For any Settlement Date in respect of which Cash Settlement applies, an amount
determined by the Calculation Agent equal to the difference between (1) the
product of (i)(A) the average Forward Price during the applicable Valuation
Period, minus USD 0.02, minus (B) the average of the 10b-18 VWAP prices per
Share on each Exchange Business Day during such Valuation Period, and (ii) the
number of Settlement Shares for such Settlement Date, and (2) the product of (i)
the Forward Price Reduction Amount for any Forward Price Reduction Date that
occurs during such Valuation Period, and (iii) the number of Settlement Shares
with respect to which Dealer has not unwound its hedge as of such Forward Price
Reduction Date.

10b-18 VWAP:

  

For any Exchange Business Day during the Valuation Period which is not a
Disrupted Day, the volume-weighted average price at which the Shares trade as
reported in the composite transactions for the Exchange on such Exchange
Business Day, excluding (i) trades that do not settle regular way, (ii) opening
(regular way) reported trades on the Exchange on such Exchange Business Day,
(iii) trades that occur in the last ten minutes before the scheduled close of
trading on the Exchange on such Exchange Business Day and ten minutes before the
scheduled close of the primary trading session in the market where the trade is
effected, and (iv) trades on such Exchange Business Day that do not satisfy the
requirements of Rule 10b-18(b)(3), as quoted on Bloomberg Page “COF <Equity> AQR
SEC” (or any successor thereto), or if such price is not so reported on such
Exchange Business Day for any reason or the reported price is manifestly
erroneous, such price shall be as reasonably determined by the Calculation
Agent.

Net Share Settlement Terms:

  

Net Share Settlement:

  

On any Settlement Date in respect of which Net Share Settlement applies, if the
number of Net Share Settlement Shares is a (i) negative number, Dealer shall
deliver a number of Shares to Counterparty equal to the absolute value of the
Net Share Settlement Shares, or (ii) positive number, Counterparty shall deliver
to Dealer the Net Share Settlement Shares; provided that if Dealer determines in
its sole judgment that it would be required to deliver Net Share Settlement
Shares to Counterparty, Dealer may elect to deliver a portion of such Net Share
Settlement Shares on one or more dates prior to the applicable Settlement Date.

Net Share Settlement Shares:

  

For any Settlement Date in respect of which Net Share Settlement applies, a
number of Shares equal to (a) the number of Settlement Shares for such
Settlement Date, minus (b) the number of Shares Dealer actually purchases during
the Valuation Period (with such purchases to be made in a commercially
reasonable manner) for a total purchase price equal to the difference between
(1) the product of (i) the average Forward Price during the applicable Valuation
Period, minus USD 0.02 and (ii) the number of Settlement Shares for such
Settlement Date, and (2) the product of (i) the Forward Price Reduction Amount
for any Forward Price Reduction Date that occurs during such Valuation Period
and (ii) the number of Shares with respect to which Dealer has not unwound its
hedge as of such Forward Price Reduction Date.

 

6



--------------------------------------------------------------------------------

Net Share Settlement Provisions:

  

If the Transaction is to be Net Share Settled, the provisions of Sections 9.8,
9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be applicable, except
that all references in such provisions to “Physically Settled” shall be read as
references to “Net Share Settled”. “Net Share Settled” in relation to a
Transaction means that Net Share Settled is applicable to the Transaction.

Adjustments:

  

Method of Adjustment:

  

Calculation Agent Adjustment; provided that the Equity Definitions shall be
amended by replacing the words “diluting or concentrative” in Sections 11.2(a),
11.2(c) (in two instances) and 11.2(e)(vii) with the word “material” and by
adding the words “or the Transaction” after the words “theoretical value of the
relevant Shares” in Section 11.2(a), 11.2(c) and 11.2(e)(vii); provided, further
that adjustments may be made to account for changes in volatility, stock loan
rate and liquidity relative to the relevant Shares; provided further that the
events described in clauses (B), (C) and (D) of Section 11.2(e)(ii) of the
Equity Definitions shall be deemed not to give rise to a Potential Adjustment
Event and the words “an Extraordinary Dividend” in Section 11.2(e)(iii) of the
Equity Definitions are hereby deleted and replaced by “[Reserved]”.

Extraordinary Events:

  

New Shares:

  

Section 12.1(i) of the Equity Definitions is hereby amended by deleting the text
in clause (i) in its entirety and replacing it with the phrase “publicly quoted,
traded or listed on any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or their
respective successors)”.

Share-for-Share:

  

The definition of “Share-for-Share” set forth in Section 12.1(f) of the Equity
Definitions is hereby amended by the deletion of parenthetical in clause (i)
thereof.

Consequences of Merger Events:

  

Share-for-Share:

  

As set forth under “Acceleration Events” below.

Share-for-Other:

  

As set forth under “Acceleration Events” below.

Share-for-Combined:

  

As set forth under “Acceleration Events” below.

Certain Tender Offers:

  

The Definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
shall be deemed to include any Tender Offer that results in any entity or person
purchasing, or otherwise obtaining or having the right to obtain, by conversion
or other means, more than 49.9% of the outstanding Shares of Counterparty, as
determined by the Calculation Agent.

 

7



--------------------------------------------------------------------------------

Consequences of Tender Offers:

  

Tender Offer:

  

Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by adding “, or of the outstanding Shares,” before “of the Issuer” in
the fourth line thereof. Section 12.1(e) and 12.1(l) (ii) of the Equity
Definitions are hereby amended by adding “or Shares, as applicable,” after
“voting shares”.

Share-for-Share:

  

Modified Calculation Agent Adjustment, unless such Tender Offer constitutes a
“Merger Event” as set forth above, in which case Consequences of Merger Events
shall apply.

Share-for-Other:

  

Modified Calculation Agent Adjustment, unless such Tender Offer constitutes a
“Merger Event” as set forth above, in which case Consequences of Merger Events
shall apply.

Share-for-Combined:

  

Modified Calculation Agent Adjustment, unless such Tender Offer constitutes a
“Merger Event” as set forth above, in which case Consequences of Merger Events
shall apply.

Modified Calculation Agent Adjustment:

  

For greater certainty, the definition of “Modified Calculation Agent Adjustment”
in Sections 12.2(e) and 12.3(d) of the Equity Definitions shall be amended by
deleting “expected dividends,” therefrom and adding the following italicized
language after the stipulated parenthetical provision (after taking into account
such deletion): “(including adjustments to account for changes in volatility,
stock loan rate or liquidity relevant to the Shares or to this Transaction) from
the Exchange Business Day immediately preceding the Announcement Date or the
Determination Date, as applicable, to the first Exchange Business Day
immediately following the Merger Date (Section 12.2) or Tender Offer Date
(Section 12.3).”

Announcement Date:

  

The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
shall be amended by (i) replacing the word “leads to the” in the third and the
fifth lines thereof with the words “, if completed, would lead to a”, (ii)
replacing the words “voting shares” in the fifth line thereof with the word
“Shares”, or (iii) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.

Announcement Event:

  

The occurrence of the Announcement Date of a Merger Event or Tender Offer or
potential Merger Event or potential Tender Offer.

Composition of Combined Consideration:

  

Not Applicable; provided that, notwithstanding Sections 12.5(b) and 12.1(f) of
the Equity Definitions, to the extent that the composition of the consideration
for the relevant Shares pursuant to a Tender Offer or Merger Event could be
elected by an actual holder of the Shares, the Calculation Agent will, in its
sole discretion, determine such composition.

Consequences of Announcement Event:

  

As set forth under “Acceleration Events” below in the case of an Announcement
Event with respect to a Merger Event and as set forth under “Consequences of
Tender Offers” above in the case of an Announcement Event with respect to a
Tender Offer.

 

8



--------------------------------------------------------------------------------

Nationalization, Insolvency or Delisting:

  

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the NASDAQ Global Select Market or the NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

  

Change in Law:

  

Applicable; provided that (i) Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by replacing the phrase “the interpretation” in the third line
thereof with the phrase “or public announcement of the formal or informal
interpretation”, (ii) Dealer shall not exercise its rights under Section
12.9(b)(i) of the Equity Definitions with respect to a Change in Law referred to
in clause (Y) of Section 12.9(a)(ii) of the Equity Definitions except to the
extent it is exercising its right to terminate transactions as a result of a
“Change in Law” event with respect to other similarly situated customers, and
(iii) Dealer shall not exercise its rights under Section 12.9(b)(i) of the
Equity Definitions or under Paragraph 6(b) hereof with respect to a Change in
Law without giving Counterparty prior written notice of the same and a
reasonable opportunity to cause a transfer and assignment of Dealer’s rights and
obligations in respect of this Transaction to another dealer for which the
relevant circumstances do not exist, and Dealer agrees to consummate such a
transfer and assignment at Counterparty’s request, provided that any such
transfer and assignment shall be at the fair market value of this Transaction
and shall be contingent upon the payment by Counterparty to Dealer of a transfer
fee equal to the product of 25 basis points (0.25%), the then current Forward
Price and the then current Number of Shares.

 

The parties agree that, for the avoidance of doubt, for purposes of Section
12.9(a)(ii) of the Equity Definitions, “any applicable law or regulation” shall
include the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
any rules and regulations promulgated thereunder and any similar law or
regulation (collectively, the “Wall Street Act”), and the consequences specified
in Section 12.9(b)(i) of the Equity Definitions shall apply to any Change in Law
arising from any such act, rule or regulation. The parties hereby agree that any
additional capital charges or other regulatory capital requirements imposed in
connection with the Wall Street Act, if applicable to this Transaction, may
constitute “a materially increased cost in performing its obligations under such
Transaction” for purposes of Section 12.9(a)(ii)(Y) of the Equity Definitions.

Failure to Deliver:

  

Not Applicable

Insolvency Filing:

  

Applicable.

 

Section 12.9(b)(i) of the Equity Definitions is hereby amended by adding the
following sentence at the end: “If neither party elects to

 

9



--------------------------------------------------------------------------------

  

terminate the Transaction, the Calculation Agent may adjust the terms of the
Transaction upon the occurrence of such an event pursuant to Modified
Calculation Agent Adjustment (as if such event were a Tender Offer).”

Hedging Disruption:

  

Not Applicable

Increased Cost of Hedging:

  

Not Applicable

Loss of Stock Borrow:

  

As set forth under “Acceleration Events - Stock Borrow Event” below.

Borrow Cost:

  

The cost to borrow the relevant Shares that would be incurred by a third party
market participant borrowing such Shares, as determined by the Calculation Agent
on the relevant date of determination. Such costs shall include (a) the spread
below FED-FUNDS that would be earned on collateral posted in connection with
such borrowed Shares, net of any costs or fees, and (b) any stock loan borrow
fee that would be payable for such Shares, expressed as fixed rate per annum.

Increased Cost of Stock Borrow:

  

Applicable; provided that (a) Section 12.9(a)(viii) of the Equity Definitions
shall be amended by deleting “rate to borrow Shares” and replacing it with
“Borrow Cost” and (b) Section 12.9(b)(v) of the Equity Definitions shall be
amended by (i) adding the word “or” immediately before the phrase “(B)”, (ii)
deleting subsection (C) in its entirety, (iii) replacing “either party” in the
penultimate sentence with “the Hedging Party”, and (iv) replacing the word
“rate” in clauses (X) and (Y) of the final sentence therein with the words
“Borrow Cost”.

Initial Stock Loan Rate:

  

25 basis points.

FED-FUNDS:

  

“FED FUNDS” means, for any day, the rate set forth for such day opposite the
caption “Federal funds”, as such rate is displayed on the page “FedsOpen <Index>
<GO>“ on the BLOOMBERG Professional Service, or any successor page; provided
that if no rate appears for any day on such page, the rate for the immediately
preceding day for which a rate does so appear shall be used for such day.

Hedging Party:

  

Dealer or an affiliate of Dealer that is involved in the hedging of this
Transaction for all applicable Additional Disruption Events.

Determining Party:

  

Dealer for all applicable Additional Disruption Events.

Acknowledgments:

  

Non-Reliance:

  

Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

  

Applicable

Additional Acknowledgments:

  

Applicable

Additional Events of Default:

  

In addition to the Events of Default set forth in the Agreement, it shall be an
Event of Default with respect to which Counterparty is the Defaulting Party if
any representation made at the time the Underwriting Agreement dated as of the
date hereof among Counterparty, Dealer and the representative(s) of the
underwriter(s) (the “Underwriting Agreement”) is entered into or repeated on the
Closing Date (as defined in the Underwriting Agreement) by

 

10



--------------------------------------------------------------------------------

  

Counterparty in the Underwriting Agreement (or any certificate delivered
thereunder) proves to have been incorrect or misleading in any material respect
when the Underwriting Agreement is entered into or repeated on the Closing Date,
as applicable.

 

3.

Conditions to Effectiveness and Securities Law Matters

(a) The obligations of Dealer hereunder shall be subject to the conditions
precedent that:

(i) Counterparty have performed all of the obligations required to be performed
by it under the Underwriting Agreement on or prior to the Effective Date.

(ii) The conditions set forth in Section 10 of the Underwriting Agreement shall
have been satisfied or waived by the representatives of the underwriters
thereunder.

(iii) All of the representations and warranties of Counterparty hereunder and
under the Agreement shall be true and correct on the Effective Date.

(iv) Counterparty shall have performed all of the obligations required to be
performed by it hereunder and under the Agreement on or prior to the Effective
Date.

(b) Interpretive Letter. The parties intend for this Confirmation to constitute
a “Contract” as described in the letter dated October 6, 2003 submitted by
Robert W. Reeder and Leslie N. Silverman to Paula Dubberly of the staff of the
Securities and Exchange Commission (the “Staff”) to which the Staff responded in
an interpretive letter dated October 9, 2003 (the “Interpretive Letter”).

(c) Counterparty has been informed that Dealer will hedge its exposure to the
Transaction by selling (or causing its affiliates to sell), pursuant to a
Registration Statement (as defined below), Shares borrowed from Counterparty or
third parties or other Shares, and that the Shares (up to the Number of Shares)
delivered by Counterparty to Dealer pursuant to the Transaction may be used by
Dealer to settle such sales or close out open Share borrowings created in the
course of Dealer’s hedging activities related to its exposure under the
Transaction without further registration under the Securities Act of 1933, as
amended (the “Securities Act”). Accordingly, Counterparty agrees that, subject
to paragraph 3(g) below, the Shares that it delivers to Dealer on or prior to
any Settlement Date will not bear a restrictive legend and that such Shares will
be deposited in, and the delivery thereof, shall be effected through the
facilities of, the Clearance System.

(d) If delivery of the Underwritten Securities (as such term is defined in the
Underwriting Agreement) shall not have occurred by the Closing Date (as such
term is defined in the Underwriting Agreement), the parties shall have no
further obligations in connection with the Transaction, other than in respect of
breaches of representations or covenants on or prior to such date. If at any
time, for any reason, the prospectus contemplated by the Underwriting Agreement
ceases to satisfy the requirements of the Underwriting Agreement prior to the
completion by Dealer, its affiliates or the other underwriters of the sale of a
number of Shares equal to the Number of Shares, Dealer may reduce the Number of
Shares hereunder such that the Number of Shares is equal to the number of Shares
sold pursuant to the Underwriting Agreement prior to such time, and in such
event, the Calculation Agent shall make any other commercially reasonable
adjustments to the terms of the Transaction as appropriate to preserve the fair
value of the Transaction to the parties after giving effect to such reduction.

(e) Counterparty agrees not to take any action to reduce or decrease the number
of authorized and unissued Shares below the Number of Shares plus the total
number of Shares deliverable upon settlement (whether by net share settlement or
otherwise) of any other transaction or agreement to which it is a party.

 

11



--------------------------------------------------------------------------------

  (f)

Registration.

(i) A registration statement (“Registration Statement”), which shall be a shelf
registration statement filed pursuant to Rule 415 under the Securities Act and a
prospectus thereunder (the “Prospectus”), covering the public sale of the Number
of Shares hereunder shall have been filed with, and become effective pursuant to
the rules of, the Securities and Exchange Commission no later than one Exchange
Business Day prior to the Trade Date, and such Registration Statement shall
continue to be in effect and such Prospectus shall be legally usable at all
times to and including the Effective Date.

(ii) As of the Trade Date, the Underwriting Agreement shall have been entered
into with Dealer in connection with the public resale by Dealer of the Shares
comprising Dealer’s hedge.

(iii) If Dealer or its affiliate reasonably determines at any time that it will
be unable to complete the public sale of Shares pursuant to this paragraph 3(f)
in compliance with all applicable securities laws and regulations in an amount
equal to the Number of Shares in a timely manner for any reason whatsoever
(including, without limitation, the unavailability of an effective Registration
Statement or legally sufficient Prospectus required for such sales), Dealer or
its affiliate shall have the right to reduce the Number of Shares to an amount
elected by it in its sole, good faith discretion that is equal to the number of
Shares that Dealer or its affiliate has publicly sold as a hedge of the
Transaction prior to such time under the Registration Statement, and the
Calculation Agent shall make such adjustments to the Transaction as are
appropriate to account for such lesser Number of Shares so selected by Dealer or
its affiliate.

 

  (g)

Private Placement Procedures.

(i) If Counterparty is unable to comply with the provisions of paragraph 3(g)
above because of a change in law, or Dealer otherwise determines that in its
reasonable opinion any Shares or Termination Delivery Units to be delivered to
Dealer by Counterparty hereunder may not be freely returned by Dealer to
securities lenders as described under paragraph 3(g) above, then delivery of any
such Shares or Termination Delivery Units (the “Private Securities”) shall be
effected pursuant to this provision, unless waived by Dealer.

(ii) If Counterparty delivers the Private Securities pursuant to this provision
(a “Private Placement Settlement”), then delivery of Private Securities by
Counterparty shall be effected pursuant to the private placement procedures set
forth in Annex A; provided that Counterparty shall not effect a Private
Placement Settlement if, on the date of any anticipated delivery as set forth
hereunder, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Counterparty to Dealer (or any affiliate designated by Dealer)
of the Private Securities or the exemption pursuant to Section 4(1) or
Section 4(3) of the Securities Act for resales of the Private Securities by
Dealer (or any such affiliate of Dealer), in which case such delivery shall be
delayed until, in the opinion of Dealer, such exemptions are available.

 

4.

Mutual Representations, Warranties and Agreements.

Each of Dealer and Counterparty represents and warrants to, and agrees with, the
other party that:

(a) Commodity Exchange Act. It is an “eligible contract participant” within the
meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended (the
“CEA”). The Transaction has been subject to individual negotiation by the
parties. The Transaction has not been executed or traded on a “trading facility”
as defined in Section 1a(33) of the CEA;

(b) Securities Act. It is a “qualified institutional buyer” as defined in Rule
144A under the Securities Act, or an “accredited investor” as defined in
Section 2(a)(15)(ii) of the Securities Act.

(c) ERISA. The assets used in the Transaction (1) are not assets of any “plan”
(as such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
“Code”)) subject to Section 4975 of the Code or any “employee benefit plan” (as
such term is defined in Section 3(3) of the U.S. Employee

 

12



--------------------------------------------------------------------------------

Retirement Income Security Act of 1974, as amended (“ERISA”)) subject to Title I
of ERISA, and (2) do not constitute “plan assets” within the meaning of
Department of Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101.

 

5.

Additional Representations, Warranties and Agreements of Counterparty

In addition to the representations, warranties and agreements set forth in the
Agreement and elsewhere in this Confirmation, Counterparty further represents,
warrants and agrees that:

 

  (a)

Shares of Counterparty potentially issuable upon settlement of the Transaction
(the “Forward Shares”) have been reserved for issuance by all required corporate
action of Counterparty. The Forward Shares have been duly authorized and, when
delivered as contemplated by the terms of the Transaction following the
settlement of the Transaction, will be validly issued, fully-paid and
non-assessable, and the issuance of the Forward Shares will not be subject to
any pre-emptive or similar rights;

 

  (b)

Counterparty shall promptly provide written notice to Dealer upon obtaining
knowledge of the occurrence of any event that would constitute an Event of
Default, a Potential Event of Default, a Potential Adjustment Event, a Merger
Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Dealer;

 

  (c)

(A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Dealer or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction;

 

  (d)

Counterparty is entering into the Transaction, solely for the purposes stated in
the board resolution authorizing the Transaction and in its public disclosure,
and there is no internal policy, whether written or oral, of Counterparty that
would prohibit Counterparty from entering into any aspect of the Transaction,
including, but not limited to, the issuance of Shares to be made pursuant
hereto;

 

  (e)

Counterparty has not and will not directly or indirectly violate any applicable
law (including, without limitation, the Securities Act and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) in connection with the
Transaction;

 

  (f)

Counterparty is not as of the Trade Date and as of the date on which
Counterparty delivers any Termination Delivery Units, and shall not be after
giving effect to the transactions contemplated hereby, “insolvent” (as such term
is defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”));

 

  (g)

As of the date thereof and as of the Trade Date, the Prospectus does not contain
any misstatement of a material fact or omit any material fact required to be
stated therein or necessary to make the statements made therein, in the light of
the circumstances under which they were made, not misleading;

 

  (h)

As of the Trade Date, Counterparty is not in possession of any material
non-public information concerning the business, operations or prospects of the
Issuer.

 

13



--------------------------------------------------------------------------------

  (i)

Counterparty is not, and, after giving effect to the transactions contemplated
hereby will not be required to register as, an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (j)

Counterparty understands, agrees and acknowledges that no obligations of Dealer
to it hereunder shall be entitled to the benefit of deposit insurance and that
such obligations shall not be guaranteed by any affiliate of Dealer or any
governmental agency.

 

  (k)

Any Shares, when issued and delivered in accordance with the terms of the
Transaction, will be duly authorized and validly issued, fully paid and
nonassessable, and the issuance thereof will not be subject to any preemptive or
similar rights.

 

  (l)

Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or
any successor issue statements) or under FASB’s Liabilities & Equity Project;

 

  (m)

Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares) or otherwise in violation of the Exchange
Act;

 

  (n)

Counterparty has not entered into any obligation that would contractually limit
it from effecting Physical Settlement, Cash Settlement, Net Share Settlement or
any other obligation under this Transaction and it agrees not to enter into any
such obligation during the term of this Transaction.

 

  (o)

As of the date hereof, Counterparty is eligible to conduct a primary offering of
Shares on Form S-3, the offering contemplated by the Underwriting Agreement
complies with Rule 415 under the Securities Act, and the Shares are “actively
traded” as defined in Rule 101(c)(1) of Regulation M (“Regulation M”)
promulgated under the Exchange Act.

 

  (p)

If Counterparty purchases any Shares pursuant to the Transaction, such
purchase(s) will comply with all laws and regulations applicable to such
purchases.

 

  (q)

Counterparty will keep available, free from preemptive rights, out of its
authorized but unissued Shares, solely for the purpose of issuance upon
settlement of the Transaction as herein provided the full number of Forward
Shares as shall then be issuable upon Physical Settlement of the Transaction.
All Forward Shares so issuable upon Physical Settlement or Net Share Settlement
of the Transaction shall, upon such issuance, be accepted for listing on the
Exchange.

 

6.

Other Provisions

(a) Method of Delivery. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Counterparty shall be transmitted exclusively
through Agent.

(b) Acceleration Events.

Each of the following shall constitute an “Acceleration Event”:

(i) Specified Event. The occurrence of any event or condition specified in
“General Terms” above as to which it is specified that “Acceleration Events”
shall apply.

 

14



--------------------------------------------------------------------------------

(ii) Stock Borrow Event. If in Dealer’s reasonable judgment, (a) Dealer is not
able hedge its exposure under this Transaction because insufficient Shares are
made available for borrowing by securities lenders or (b) Dealer would incur a
cost to borrow (or to maintain a borrow of) sufficient Shares to hedge its
exposure under this Transaction that is equal to or greater than 200 basis
points per annum per any Share (each of (a) and (b), a “Stock Borrow Event”),
then Dealer shall be entitled to designate any Scheduled Trading Day prior to
the date the Number of Shares is first reduced to zero to be a Settlement Date,
by providing Counterparty at least two Scheduled Trading Days’ notice prior to
the relevant Settlement Date, and to designate the number of Settlement Shares
for the relevant Settlement Date, which shall not exceed the number of Shares to
which the relevant Stock Borrow Event relates.

(iii) Dividends. If on any day after the Trade Date, Counterparty declares a
distribution, issue or dividend to existing holders of the Shares of (a) any
cash dividends in excess of USD 0.05 per Share or with an ex-dividend date
occurring earlier than August 5, 2011, November 14, 2011, and February 3, 2012,
or (b) share capital or other securities of another issuer acquired or owned
(directly or indirectly) by Counterparty as a result of a spin-off or similar
transaction or (c) any other type of securities (other than Shares), rights or
warrants or other assets, in any case for payment (cash or other consideration)
at less than the prevailing market price, as determined by Dealer, then Dealer
shall be entitled to designate any Scheduled Trading Day prior to the date the
Number of Shares is first reduced to zero to be a Settlement Date, by providing
Counterparty at least three Scheduled Trading Days’ notice prior to the relevant
Settlement Date, and to designate the number of Settlement Shares for the
relevant Settlement Date.

(iv) Announcement of Merger Event. If an Announcement Event (as defined above)
occurs, then Counterparty shall notify Dealer of such occurrence within one
Scheduled Trading Day after such occurrence and Dealer shall be entitled to
designate any Scheduled Trading Day prior to the date the Number of Shares is
first reduced to zero to be a Settlement Date, by providing Counterparty at
least twenty Scheduled Trading Days’ notice prior to the relevant Settlement
Date, and to designate the number of Settlement Shares for the relevant
Settlement Date.

(v) ISDA Termination. In lieu of (a) designating an Early Termination Date as
the result of an Event of Default or Termination Event, (b) terminating this
Transaction and determining a Cancellation Amount as the result of an Additional
Disruption Event, or (c) terminating this Transaction and determining an amount
payable in connection with an Extraordinary Event to which Cancellation and
Payment would otherwise be applicable, the party that is not an Affected Party
(in the case of a Termination Event) or the party that is the Non-defaulting
Party (in the case of an Event of Default) or the Dealer (in all other cases
under this Paragraph 6(b)(v)) shall be entitled to designate any Scheduled
Trading Day prior to the date the Number of Shares is first reduced to zero to
be a Settlement Date with respect to the Number of Shares as the Settlement
Shares.

(vi) Termination Settlement. Notwithstanding anything to the contrary herein, in
the Agreement or in the Equity Definitions, upon the occurrence of any
Acceleration Event, Dealer shall have the right to designate by providing notice
to Counterparty, any Scheduled Trading Day that is at least thirty Scheduled
Trading Days from the date of such notice to be the Settlement Date; provided
that (i) in the case of any Acceleration Event resulting from a dividend or
distribution or a Merger Event or Tender Offer where the ex-dividend date of
such dividend or distribution or the effectiveness of such Merger Event or
Tender Offer, as applicable, would occur prior to such Settlement Date or
(ii) for any other Acceleration Event specified in paragraph 6(b)(i) or 6(b)(ii)
above, if such Acceleration Event shall have occurred and be continuing, then in
each case Dealer may designate a Settlement Date less than thirty Scheduled
Trading Days from the date of such notice. On the Settlement Date relating to
such designation, Physical Settlement shall apply to the relevant Settlement
Shares unless the Dealer otherwise agrees. Under no circumstances will the
settlement amount upon early termination or an Acceleration Event include an
adjustment for the effects of an Extraordinary Dividend or a change in expected
dividends.

 

15



--------------------------------------------------------------------------------

  (c)

Company Purchases.

(i) During any Valuation Period, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 (“Rule 10b-18”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall directly
or indirectly (including, without limitation, by means of any cash-settled or
other derivative instrument) purchase, offer to purchase, place any bid or limit
order that would effect a purchase of, or commence any tender offer relating to,
any Shares (or an equivalent interest, including a unit of beneficial interest
in a trust or limited partnership or a depository share) or any security
convertible into or exchangeable or exercisable for Shares, except through
Dealer.

(ii) Counterparty agrees not to repurchase any Shares if, immediately following
such repurchase, the Number of Shares would be equal to or greater than 8.0% of
the number of then-outstanding Shares.

(d) Merger Announcement. Counterparty agrees that it (A) will not during any
Valuation Period make, or permit to be made, any public announcement (as defined
in Rule 165(f) under the Securities Act) of any Merger Transaction or potential
Merger Transaction unless such public announcement is made prior to the opening
or after the close of the regular trading session on the Exchange for the
Shares; (B) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify Dealer following any such
announcement that such announcement has been made; and (C) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) provide Dealer with written notice specifying (i) Counterparty’s
average daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three
full calendar months immediately preceding the announcement date that were not
effected through Dealer or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the announcement date. Such written
notice shall be deemed to be a certification by Counterparty to Dealer that such
information is true and correct. In addition, Counterparty shall promptly notify
Dealer of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. “Merger Transaction” means any
merger, acquisition or similar transaction involving a recapitalization as
contemplated by Rule 10b-18(a) (13) (iv) under the Exchange Act.

(e) Rule 10b5-1. It is the intent of the parties that this Transaction comply
with the requirements of Rule 10b5-1(c) (1) (i) (B) of the Exchange Act (“Rule
10b5-1”), and the parties agree that this Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c), and Counterparty shall take no
action that results in this Transaction not so complying with such requirements.
Without limiting the generality of the preceding sentence, Counterparty
acknowledges and agrees that (A) Counterparty does not have, and shall not
attempt to exercise, any influence over how, when or whether Dealer effects any
purchases in connection with this Transaction, (B) during any Valuation Period,
Counterparty shall not, and shall not authorize any of its officers or employees
to, communicate, directly or indirectly, any information regarding Counterparty
or the Shares to employees of Dealer or its affiliates who are directly involved
with the hedging of and trading with respect to this Transaction,
(C) Counterparty is entering into this Transaction in good faith and not as part
of a plan or scheme to evade compliance with federal securities laws including,
without limitation, Rule 10b-5 and (D) Counterparty will not alter or deviate
from this Confirmation or enter into or alter a corresponding hedging
transaction with respect to the Shares. Counterparty also acknowledges and
agrees that any amendment, modification, waiver or termination of this
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5 and no such amendment,
modification or waiver shall be made at any time at which Counterparty is aware
of any material non-public information regarding Counterparty or the Shares.

 

16



--------------------------------------------------------------------------------

(f) Rule 10b-18. Counterparty shall, at least one day prior to the first day of
any Valuation Period, notify Dealer of the total number of Shares purchased in
Rule 10b-18 purchases of blocks pursuant to the once-a-week block exception
contained in Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated
purchasers during each of the four calendar weeks preceding the first day of any
Valuation Period and during the calendar week in which the first day of any
Valuation Period occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated
purchaser” each being used as defined in Rule 10b-18). Neither Counterparty nor
any of its affiliates shall take or refrain from taking any action (including,
without limitation, any direct purchases by Counterparty or any of its
affiliates, or any purchases by a party to a derivative transaction with
Counterparty or any of its affiliates), either under this Confirmation, under an
agreement with another party or otherwise, that might cause any purchases of
Shares by Dealer or any of its affiliates in connection with any Cash Settlement
or Net Share Settlement of this Transaction not to meet the requirements of the
safe harbor provided by Rule 10b-18 if such purchases were made by Counterparty.

(g) Regulation M. In connection with this Confirmation and the Transaction,
Counterparty agrees that if Counterparty elects Cash Settlement or Net Share
Settlement, it shall not engage in any “distribution” (as defined in Regulation
M) during the period starting on the first day of the relevant Valuation Period
and ending on the Scheduled Trading Day following the last day of such Valuation
Period.

(h) Transfer or Assignment. Neither party may transfer or assign any of its
rights or obligations under the Transaction without the prior written consent of
the other party; provided that the Dealer may, subject to applicable law, freely
transfer and assign all of its rights and obligations under the Transaction
without the consent of Counterparty to any affiliate of the Dealer, so long as
the obligations of such transferee or assignee under the Transaction are
guaranteed by Barclays Bank PLC, it being agreed that Counterparty shall not, as
a result of such transfer and assignment to an affiliate of Dealer, be required
under the Agreement or this Confirmation to (i) pay to the transferee or
assignee an amount greater than the amount that it would have been required to
pay to Dealer in the absence of such transfer or assignment or (ii) receive from
the transferee or assignee an amount less than the amount that Counterparty
would have received from Dealer in the absence of such transfer or assignment,
in each case based on the circumstances in effect on the date of such transfer.
If Counterparty, in good faith and in its commercially reasonable judgment, has
determined that Counterparty has bona fide concerns with the creditworthiness of
Dealer or Dealer’s ability to perform its obligations hereunder (in each case, a
“Credit Event”), then (i) Counterparty shall have the right to request in
writing that Dealer transfer and assign all of its rights and obligations under
this Transaction to a third party designated by Counterparty in such written
request and (ii) Dealer, to the extent that such Credit Event is continuing,
shall use commercially reasonable efforts to effect such transfer and assignment
at the fair market value of this Transaction, provided that such transfer and
assignment is contingent upon the payment by Counterparty to Dealer of a
transfer fee equal to the greater of:

 

  (A)

an amount equal to the product of 4 basis points (0.04%), the then current
Forward Price, and the then current Number of Shares; and

 

  (B)

an amount equal to the product of 25 basis points (0.25%), the then current
Forward Price, the then current Number of Shares, and the quotient of (I) the
number of days from and including the date of such transfer and assignment to
but excluding the Maturity Date, divided by (II) the number of days from and
including the Effective Date to but excluding the Maturity Date.

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of the Transaction and
any such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.

(i) Alternative Calculations and Counterparty Payment on Early Termination and
on Certain Extraordinary Events. If Dealer owes Counterparty or if Counterparty
owes Dealer any amount in

 

17



--------------------------------------------------------------------------------

connection with the Transaction (i) pursuant to Sections 12.2, 12.3, 12.6, 12.7
or 12.9 of the Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the
Agreement (a “Payment Obligation”), Counterparty shall have the right, in its
sole discretion, to satisfy or to require Dealer to satisfy, as the case may be,
any such Payment Obligation by delivery of Termination Delivery Units (as
defined below) by giving irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, no later than noon New York time on
the Early Termination Date or other date the Transaction is cancelled or
terminated, as applicable, where such notice shall include a representation and
warranty from Counterparty that it is not, as of the date of the telephonic
notice and the date of such written notice, aware of any material non-public
information concerning itself or the Shares (“Notice of Counterparty Termination
Delivery”); provided that if Counterparty does not elect to require Dealer to
satisfy its Payment Obligation by delivery of Termination Delivery Units, Dealer
shall have the right (without regard to the exceptions set forth in clauses
(i) and (ii) above), in its sole discretion, to elect to satisfy its Payment
Obligation by delivery of Termination Delivery Units, notwithstanding
Counterparty’s failure to elect or election to the contrary, unless such
delivery by Dealer would otherwise be prohibited by applicable law or
regulation; and provided further that Counterparty shall not have the right to
so elect (but, for the avoidance of doubt, Dealer shall have the right to so
elect, unless such delivery by Dealer would otherwise be prohibited by
applicable law or regulation) in the event of (i) an Insolvency, a
Nationalization or a Merger Event, in each case, in which the consideration or
proceeds to be paid to holders of Shares consists solely of cash or (ii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party, which Event of Default or
Termination Event resulted from an event or events within Counterparty’s
control. Within a commercially reasonable period of time following receipt of a
Notice of Counterparty Termination Delivery, Dealer shall deliver to
Counterparty or Counterparty shall deliver to Dealer, as the case may be, a
number of Termination Delivery Units having a fair market value (net of any
brokerage and underwriting commissions and fees, including any customary private
placement fees) equal to the amount of such Payment Obligation (such number of
Termination Delivery Units to be delivered to be determined by the Calculation
Agent as the number of whole Termination Delivery Units that could be sold over
a commercially reasonable period of time to generate proceeds equal to the cash
equivalent of such payment obligation). If the provisions set forth in this
paragraph are applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11
(modified as described above) and 9.12 of the Equity Definitions shall be
applicable, except that all references to “Shares” shall be read as references
to “Termination Delivery Units.” “Termination Delivery Units” means in the case
of a Termination Event, Event of Default or Delisting, one Share or, in the case
of Nationalization, Insolvency, Tender Offer or Merger Event, a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency, Tender Offer or Merger Event; provided that if such
Nationalization, Insolvency, Tender Offer or Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

(j) Maximum Share Delivery. Notwithstanding any other provision of this
Confirmation, in no event will Counterparty be required to deliver more than 1.5
times the Number of Shares to Dealer (as adjusted by the Calculation Agent for
any stock splits, stock dividends or similar events).

(k) Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
no delivery hereunder (including pursuant to paragraph 6(j) above) shall be
made, to the extent (but only to the extent) that, the receipt of any Shares
upon such delivery would result in the existence of an Excess Ownership
Position. Any purported delivery hereunder shall be void and have no effect to
the extent (but only to the extent) that such delivery would result in the
existence of an Excess Ownership Position. If any delivery owed to Dealer
hereunder is not made, in whole or in part, as a result of this provision,
Counterparty’s obligation to make such delivery shall not be extinguished and
Counterparty shall make such delivery as promptly as practicable after, but in
no event later than one Scheduled Trading Day after, Dealer gives notice to
Counterparty that, such exercise or delivery would not result in the existence
of an Excess Ownership Position. “Excess Ownership Position” means a condition
where either (1) the Equity Percentage exceeds 4.8% or (2) Dealer or any person
whose ownership position would be aggregated with that of Dealer (Dealer or any
such person, a “Dealer Person”) under any state or federal bank holding company
or banking laws, or other federal, state or local regulations or regulatory
orders applicable to ownership of Shares (“Applicable Laws”), owns, beneficially

 

18



--------------------------------------------------------------------------------

owns, constructively owns, controls, holds the power to vote or otherwise meets
a relevant definition of ownership in excess of a number of Shares equal to
(x) the number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval by a state
or federal regulator) of a Dealer Person under Applicable Laws and with respect
to which such requirements have not been met or the relevant approval has not
been received minus (y) 1.0% of the number of Shares outstanding on the date of
determination. The “Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the number of Shares that Dealer
and any of its affiliates subject to aggregation with Dealer, for purposes of
the “beneficial ownership” test under Section 13 of the Exchange Act, and all
persons who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer, beneficially own (within the meaning of Section 13 of
the Exchange Act) on such day and (B) the denominator of which is the number of
Shares outstanding on such day.

(l) Role of Agent. Each of Dealer and Counterparty acknowledges to and agrees
with the other party hereto and to and with the Agent that (i) the Agent is
acting as agent for Dealer under the Transaction pursuant to instructions from
such party, (ii) the Agent is not a principal or party to the Transaction, and
may transfer its rights and obligations with respect to the Transaction,
(iii) the Agent shall have no responsibility, obligation or liability, by way of
issuance, guaranty, endorsement or otherwise in any manner with respect to the
performance of either party under the Transaction, (iv) Dealer and the Agent
have not given, and Counterparty is not relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Dealer or the Agent, other than the
representations expressly set forth in this Confirmation or the Agreement, and
(v) each party agrees to proceed solely against the other party, and not the
Agent, to collect or recover any money or securities owed to it in connection
with the Transaction. Each party hereto acknowledges and agrees that the Agent
is an intended third party beneficiary hereunder. Counterparty acknowledges that
the Agent is an affiliate of Dealer.

(m) Regulatory Provisions. The time of dealing for the Transaction will be
confirmed by Dealer upon written request by Counterparty. The Agent will furnish
to Counterparty upon written request a statement as to the source and amount of
any remuneration received or to be received by the Agent in connection with the
Transaction.

(n) Other Forward. Dealer acknowledges that Counterparty has entered into a
forward transaction for its Shares on the date hereof (the “Other Forward”) with
an affiliate of Morgan Stanley & Co. Incorporated (such affiliate, the “Other
Dealer”). Dealer and Counterparty agree that, in order to facilitate compliance
with the provisions of Rule 10b-18, if Counterparty or the Other Dealer
designates a Settlement Notice Date or a Settlement Notice Date occurs on the
Maturity Date with respect to the Other Forward and the Valuation Period for the
Other Forward coincides for any period of time with the Valuation Period for
this Transaction (the “Overlap Valuation Period”), Counterparty shall notify
Dealer of such instance prior to the commencement of such Overlap Valuation
Period and Dealer shall only be permitted to purchase Shares with respect to the
unwind of its hedge related to this Transaction on every other Scheduled Trading
Day during such Overlap Valuation Period, commencing on the second day of such
Overlap Valuation Period.

(o) [Reserved].

(p) No Collateral. Notwithstanding any provision of the Agreement, or any other
agreement between the parties, to the contrary, the obligations of Counterparty
hereunder are not secured by any collateral.

(q) Netting and Setoff. Obligations under the Transaction shall not be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
any other obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be netted,
recouped or set off (including pursuant to Section 6 of the Agreement) against
obligations under the Transaction, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and each party hereby waives any such right of setoff,
netting or recoupment provided that both parties agree that subparagraph (ii) of
Section 2(c) of the Agreement shall apply to the Transaction.

 

19



--------------------------------------------------------------------------------

(r) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; and provided further that nothing herein shall limit or shall be
deemed to limit Dealer’s rights in respect of any transactions other than the
Transaction.

(s) Securities Contract; Swap Agreement. The parties hereto agree and
acknowledge that Dealer is a “financial institution,” “swap participant” and
“financial participant” within the meaning of Sections 101(22), 101(53C) and
101(22A) of the Bankruptcy Code. The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” or a “transfer”
within the meaning of Section 546 of the Bankruptcy Code, and (ii) a “swap
agreement,” as such term is defined in Section 101(53B) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” a “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer” within the meaning of Section 546 of the Bankruptcy Code, and
(B) that Dealer is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g),
546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

(t) Payments on Early Termination. Dealer and Counterparty agree that for this
Transaction, for the purposes of Section 6(e) of the Agreement, the Second
Method and Loss will apply.

(u) Governing Law. The law of the State of New York (without reference to choice
of law doctrine).

(v) WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

(w) Payee Tax Representations. For the purpose of Section 3(f) of this
Agreement, Dealer makes the following representations to Counterparty:

(i) Each payment received or to be received by it in connection with this
Agreement is effectively connected with its conduct of a trade or business
within the United States; and

(ii) It is a “foreign person” (as that term is used in Section 1.6041-4(a)(4) of
the United States Treasury Regulations) for United States federal income tax
purposes.

(x) Tax Form. For the purpose of Sections 4(a)(i) and (ii) of this Agreement,
Dealer agrees to deliver to Counterparty a complete and duly executed United
States Internal Revenue Service Form W-8ECI (or successor thereto) (i) promptly
upon reasonable demand by Counterparty and (ii) promptly upon learning that such
form previously provided by Dealer has become obsolete or incorrect.

 

20



--------------------------------------------------------------------------------

7.

Account Details:

 

 

8.

Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: Inapplicable, Dealer is not a
Multibranch Party.

 

9.

Notices:

For purposes of this Confirmation:

 

  (a)

Address for notices or communications to Counterparty:

Capital One Financial Corporation

1680 Capital One Drive

McLean, VA 22102

Attention: Simon Fairclough

Telephone No.:

Facsimile No.:

 

  (b)

Address for notices or communications to Dealer:

Barclays Capital, Inc.

200 Park Avenue

New York, New York 10166

Attention: General Counsel

Telephone: (+1) 212-412-4000

Facsimile: (+1) 212-412-7519

 

21



--------------------------------------------------------------------------------

with a copy to:

Barclays Capital Inc.

745 Seventh Ave.

New York, NY 10019

Attn:                  Paul Robinson

Telephone:        (+1) 212-526-0111

Facsimile:         (+1) 917-522-0458

and

Barclays Bank PLC, 5 The North Colonnade

Canary Wharf, London E14 4BB

Facsimile: 44(20) 777 36461

Phone: 44(20) 777 36810

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

THE SECURITIES REPRESENTED BY THE CONFIRMATION HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 OR
ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH SECURITIES MAY
NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF APPROPRIATE REGISTRATION
UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION EXEMPT FROM OR NOT SUBJECT
TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES LAWS.

 

22



--------------------------------------------------------------------------------

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer a facsimile of the fully-executed
Confirmation to Dealer at (+1) 917-522-0458. Originals shall be provided for
your execution upon your request.

 

Very truly yours,

BARCLAYS CAPITAL INC.,

acting solely as Agent in connection with this Transaction

By:

 

/s/ Bryan C. Spencer

 

Name:

 

Bryan C. Spencer

 

Title:

 

Authorized Signatory

Accepted and confirmed as of the Trade Date:

CAPITAL ONE FINANCIAL CORPORATION

By:

 

/s/ Stephen Linehan

 

Name:

 

Stephen Linehan

 

Title:

 

Treasurer



--------------------------------------------------------------------------------

ANNEX A

Private Placement Procedures

(a) Counterparty shall afford Dealer, and any potential buyers of the Private
Securities designated by Dealer a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty customary in scope for
private offerings of its size (including, without limitation, the availability
of senior management to respond to questions regarding the business and
financial condition of Counterparty and the right to have made available to them
for inspection all financial and other records, pertinent corporate documents
and other information reasonably requested by them), and Dealer (or any such
potential buyer) shall be satisfied in all material respects with such
opportunity and with the resolution of any disclosure issues arising from such
due diligence investigation of Counterparty.

(b) Prior to or contemporaneously with the determination of the Private
Placement Price (as described below), Counterparty shall enter into an agreement
(a “Private Placement Agreement”) with Dealer (or any affiliate of Dealer
designated by Dealer) providing for the purchase and resale by Dealer (or such
affiliate) in a private placement (or other transaction exempt from registration
under the Securities Act) of the Private Securities, which agreement shall be on
commercially reasonable terms and in form and substance reasonably satisfactory
to Counterparty and Dealer (or such affiliate) and (without limitation of the
foregoing) shall:

(i) contain customary restrictions on Dealer’s ability to dispose of the Private
Securities other than pursuant to a registration statement or an applicable
exemption from the registration requirements of the Securities Act;

(ii) contain indemnification and contribution provisions in connection with the
potential liability of Dealer and its affiliates relating to the resale by
Dealer (or such affiliate) of the Private Securities;

(iii) provide for the delivery of related certificates and representations,
warranties and agreements of Counterparty, including those necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for Dealer and resales of the
Private Securities by Dealer (or such affiliate); and

(iv) provide (i) for the delivery to Dealer (or such affiliate) of customary
opinions of counsel (including, without limitation, opinions relating to the due
authorization, valid issuance and fully paid and non-assessable nature of the
Private Securities and the availability of an exemption from the registration
requirements of the Securities Act for Dealer (such opinions being subject to
the satisfaction of safe harbor requirements relating to such exemption and the
adequacy of the terms of the Private Placement Agreement with respect to such
exemption), and (ii) for the delivery to Dealer (or such affiliate) of negative
assurance with respect to material misstatements or omissions in filings by
Counterparty under the Exchange Act identified by such counsel.



--------------------------------------------------------------------------------

(c) Dealer shall determine the Private Placement Price (or, in the case of
alternative termination settlement, any Termination Amount) in its discretion by
commercially reasonable means, which may include (without limitation):

(i) basing such price on indicative bids from investors;

(ii) taking into account any factors that are customary in pricing private sales
and any and all risks and costs in connection with the resale of the Private
Securities by Dealer (or any affiliate of Dealer designated by Dealer),
including, without limitation, a reasonable placement fee or spread to be
retained by Dealer (or such affiliate); and

(iii) providing for the payment by Counterparty of all fees and expenses in
connection with such sale and resale, including all fees and expenses of counsel
for Dealer or such affiliate.

(d) Dealer shall notify Counterparty of the number of Private Securities
required to be delivered by Counterparty and the Private Placement Price (or, in
the case of alternative termination settlement, any Termination Amount) by 6:00
p.m. on the day such price is determined.

(e) Counterparty expressly agrees and acknowledges that the public disclosure of
all material information relating to Counterparty is within Counterparty’s
control and that Counterparty shall promptly so disclose all such material
information during the period from the first day of the relevant Valuation
Period to and including the Valuation Date.

Counterparty agrees to use its best efforts to make any filings required to be
made by it with the SEC, any securities exchange or any other regulatory body
with respect to the issuance of the Private Securities.